     Case 3:20-cv-00756-DMS-AHG Document 131 Filed 10/26/20 PageID.4123 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ADRIAN RODRIGUEZ ALCANTARA;                        Case No.: 3:20-cv-00756-DMS-AHG
       YASMANI OSORIO REYNA; MARIA
12                                                        ORDER:
       FLOR CALDERON LOPEZ; and MARY
13     DOE, on behalf of themselves and all
                                                          (1) SETTING CASE MANAGEMENT
       others similarly situated,
14                                                        CONFERENCE; and
                            Plaintiffs-Petitioners,
15
       v.                                                 (2) FINDING PLAINTIFF-
16                                                        PETITIONERS’ MOTION FOR
       GREGORY ARCHAMBEAULT, et al.,                      EARLY DISCOVERY [ECF No. 126]
17
                        Defendants-Respondents.           MOOT
18
19
20           In light of District Judge Sabraw’s October 19, 2020 order denying Defendants-
21     Respondents (“Defendants”) motion to dismiss (ECF No. 130), the Court finds it
22     appropriate to SET a telephonic, attorneys-only Case Management Conference (“CMC”)
23     pursuant to Fed. R. Civ. P 16(b) for November 19, 2020 at 3:00 p.m. Counsel shall call
24     the chambers teleconference line at 1- 877-873-8018 and use 8367902 as the access code.
25           The Court orders the following to occur before the CMC:
26           1.    The parties must meet and confer pursuant to Fed. R. Civ. P. 26(f) no later
27     than October 30, 2020.
28     ///

                                                      1
                                                                            3:20-cv-00756-DMS-AHG
     Case 3:20-cv-00756-DMS-AHG Document 131 Filed 10/26/20 PageID.4124 Page 2 of 2



 1           2.    The parties     must   file a Joint Case Management Statement by
 2     November 9, 2020. The Joint Case Management Statement must address all points in the
 3     “Joint Case Management Statement Requirements for Magistrate Judge Allison H.
 4     Goddard,” which can be found at:
 5     https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Joint%20Case%20Man
 6     agement%20Statement%20Rules.pdf. Additionally, the parties shall address whether it
 7     would be appropriate or productive for the Court to schedule an Early Neutral Evaluation
 8     Conference in this case.
 9           3.    Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
10     November 12, 2020.
11           Additionally, the Court finds that Plaintiff-Petitioners’ Motion for Early Discovery
12     is MOOT in light of the parties’ obligation to meet and confer under Rule 26(f). See ECF
13     No. 126 at 2 (Plaintiff-Petitioners sought early discovery pursuant to Rule 26(d) of the
14     Federal Rules of Civil Procedure, which requires a court order before a party may seek
15     discovery in advance of the Rule 26(f) conference).
16           IT IS SO ORDERED.
17     Dated: October 26, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             3:20-cv-00756-DMS-AHG
